Citation Nr: 9905693	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for left 
knee degenerative joint disease with patellofemoral pain 
syndrome.

2.  Entitlement to a rating in excess of 20 percent for right 
knee degenerative joint disease with patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran had unverified active duty service from December 
2, 1982 to November 26, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral patellofemoral syndrome and assigned a 0 
percent disability rating.  

In June 1995 the Board remanded the case to the RO for 
additional development.  

In May 1996 the RO granted a 10 percent disability rating for 
left knee degenerative joint disease with patellofemoral pain 
syndrome, and a 10 percent disability rating for right knee 
degenerative joint disease with patellofemoral pain syndrome.  
An effective date was assigned from November 27, 1991.

In March 1998 the Board remanded the case for additional 
development.

In May 1998 the RO granted a 20 percent disability rating for 
left knee degenerative joint disease with patellofemoral pain 
syndrome, and a 20 percent disability rating for right knee 
degenerative joint disease with patellofemoral pain syndrome.  
An effective date was assigned from November 27, 1991.

The Board notes that in May 1998 the RO received the 
veteran's notice of disagreement as to the effective date 
assigned in a January 1998 rating decision for right and left 
auricle keloids.  The veteran specifically requested an 
effective date from November 1991 or November 1992.  In 
September 1998 the RO granted an effective date for a 10 
percent rating from November 13, 1992, and for a 30 percent 
rating from July 12, 1996, which was considered a full grant 
of the benefits sought by the veteran.  As the veteran and 
her representative have not pursued greater benefits as to 
this issue, it will not be addressed on appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's left 
knee degenerative joint disease with patellofemoral pain 
syndrome is presently manifested by active range of motion 
from 0 to 115 degrees and complaints of pain on use.

3.  Medical evidence demonstrates that the veteran's right 
knee degenerative joint disease with patellofemoral pain 
syndrome is presently manifested by active range of motion 
from 0 to 90 degrees and complaints of pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in April 1987 the veteran 
complained of recurrent left knee swelling.  The examiner 
noted full range of motion and stable joint.  There was 
moderate crepitus to the left patella, and a positive medial 
McMurray's sign.  The diagnosis was suspected tear.  

A subsequent report noted the veteran complained of a painful 
and swollen left knee after physical training.  The examiner 
noted range of motion from 0 to 100 degrees.  There was no 
effusion.  Drawer sign was negative.  There was tenderness to 
the lateral patella.  The diagnosis was mechanical left knee 
pain.

Records dated in June 1991 show the veteran complained of 
pain and popping in the right knee.  The examiner noted range 
of motion to 90 degrees, with pain on flexion.  There was 
good lateral stability of the joint.  A subsequent orthopedic 
examination found patellofemoral syndrome.  The examiner 
noted moderate patellofemoral crepitus, left greater than 
right.  There was mild effusion to the right knee.  The 
examiner noted x-rays and all other tests were normal.

During VA examination in September 1992, the veteran reported 
progressive knee discomfort with catching and swelling.  She 
stated she avoided playing basketball, running, squatting and 
kneeling because of persistent pain, popping and grinding in 
the knees.  The examiner noted the veteran had moderate 
bilateral patella femoral crepitus, which reproduced her 
symptoms and was moderately discomforting.  The patella 
tracking was normal.  There was no evidence of quadriceps 
atrophy or joint effusion.  The ligaments were stable.  Range 
of motion of the knees was normal, with pain on full flexion.  
McMurray's and Lachman's tests were negative.  X-rays were 
negative.  The diagnosis was symptomatic chondromalacia 
patella.

VA outpatient treatment records dated in November 1992 
included a diagnosis of bilateral chondromalacia.  The 
examiner noted the veteran's ligaments were stable.

VA examination in April 1996 found degenerative arthritis of 
the knees, secondary to patellofemoral incongruity.  The 
veteran reported that she had learned to restrict her 
activities to avoid discomfort, and avoided all athletic 
activity because of recurrent knee swelling.  She stated she 
wore slip on knee braces and took anti-inflammatory 
medication.

The examiner noted the veteran walked with a straddle gait, 
and had mild genu valgus to the knees.  She was able to heel 
toe walk satisfactorily, and the front and back contours of 
the legs were good.  There was moderate crepitus to the 
knees, but no capsular thickening or synovial effusion.  The 
knees were stable to the anterior, posterior and medial to 
lateral planes.  

The examiner noted the circumference of the veteran's left 
knee was 19 5/8 inches, and 19 3/4 inches to the right.  The 
left calf was 17 3/4 inches, and 18 inches to the right.  The 
left thigh was 25 1/2 inches, and 24 1/2 to the right.  Range 
of motion studies revealed extension to 0 degrees, 
bilaterally, and flexion to 100 degrees, right, and 95 
degrees, left.  There was marked pain on patellofemoral 
compression tests, right more than left.  X-ray examination 
revealed moderate degenerative arthritis.

In correspondence dated in June 1996, the veteran claimed 
that the VA medical evaluation did not adequately represent 
her disability because she had been on vacation for 2 weeks 
prior to the examination.  She stated that she worked as a 
chef which required working in a standing position, and her 
knees usually became swollen and painful by mid-week.  She 
stated that she could not run, jump, bend below the waist or 
climb, and that she could barely walk and required help from 
her co-workers to arise from a chair.  

VA examination in October 1997 found early degenerative 
arthritis to the knees.  The examiner noted the veteran's 
disability was essentially unchanged since the April 1996 
examination.  The veteran reported she wore knee braces and 
took pain relieving medication.  She stated she had markedly 
restricted her activities because of recurrent swelling, and 
was unable to play sports, climb stairs, squat or kneel.  She 
stated working bothered her knees.  She stated she had lost 
50 pounds, but that exercising hurt her knees.  She reported 
she was presently enrolled in school, and that she had to 
massage her knees every morning because of stiffness.

The examiner noted the veteran walked with an antalgic gait, 
with a stiff right leg and mild genu valgus.  She was able to 
walk on her heels and toes, but could perform only 1/8 of a 
squat.  Knee and ankle jerks were 1+, with reinforcement.  
There was subpatellar crepitation bilaterally.  There were 
scars to the medial condylar areas, bilaterally, from 
childhood injuries.  Patellofemoral compression tests were 
positive, and she complained of pain upon pressure to the 
front of the right knee.  The knees were stable in the 
anterior, posterior and medial to lateral planes.  There was 
no evidence of capsular thickening or effusion to either 
knee.

The circumference of the left knee was 1/8 inch less than the 
right, and the left thigh was 1/2 inch less that the right.  
The calves were equal, bilaterally.  Active range of motion 
was from 0 to 90, right, and 0 to 115, left.  Passive ranges 
of motion studies were not attempted.  The examiner noted x-
rays, when compared to a 1992 study, revealed significant 
advancement of arthritis.

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a claimant is awarded service connection for a disability and 
subsequently appeals an initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

In this case, although the veteran was previously rated under 
other criteria, the RO found the veteran's knee disabilities 
were more appropriately rated under the rating criteria for 
traumatic arthritis.  Based upon a review of the entire 
record, the Board concurs with this determination.

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The Rating Schedule provides disability ratings for 
limitation of flexion of the leg when flexion is limited to 
15 degrees (30 percent); flexion limited to 30 degrees 
(20 percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  Normal extension and 
flexion of the knee is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1998).

The Ratings Schedule provides disability ratings for 
limitation of extension of the leg when extension is limited 
to 45 degrees (50 percent); extension limited to 30 degrees 
(40 percent); extension limited to 20 degrees (30 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this case, 
as the code most applicable to the veteran's claim (Code 
5260) is predicated on limitation of motion, consideration of 
an increased evaluation based on functional loss due to pain 
on use or due to flare-ups is proper.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

The Court has held that section 4.40 did not require a 
separate rating for pain, but merely provided guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

As to the issue of left knee degenerative joint disease with 
patellofemoral pain syndrome, medical evidence demonstrates 
that the veteran's disability is presently manifested by 
active range of motion from 0 to 115 degrees with complaints 
of pain on use.  The Board notes that the veteran has no 
limitation of extension, and her active flexion is to 115 
degrees, only 35 degrees from normal.  A compensable rating 
requires flexion limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

In addition, the Board notes the evidence shows the veteran 
experiences considerable pain on use and limitation of 
function greater than would be expected by her exhibited 
limitation of flexion.  The Board finds, however, that the 
veteran's left knee disability, including consideration of 
pain on use and limitation of function, warrants no more than 
the 20 percent rating presently assigned.  

Similarly, as to the issue of right knee degenerative joint 
disease with patellofemoral pain syndrome, medical evidence 
demonstrates that the veteran's disability is presently 
manifested by active range of motion from 0 to 90 degrees 
with complaints of pain on use.  The Board notes that there 
is no limitation of extension to the right leg, and active 
flexion is to 90 degrees.  Even considering the veteran's 
pain and functional limitation, the Board finds that no more 
than a 20 percent rating presently assigned for the right 
knee impairment is appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A higher evaluation based upon the 
evidence of record is not warranted.

The Board also notes that the Ratings Schedule provides a 
compensable rating for impairment of the knee when there is 
evidence of slight (10 percent), moderate (20 percent), or 
severe (30 percent) recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

Additionally, separate ratings may be allowed for traumatic 
arthritis and other knee impairment if the evidence 
demonstrates symptomatology for the respective disorders 
which is not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994); see also VAOPGCPREC 
23-97.  However, pyramiding disability ratings, the 
evaluation of the same disability or manifestations under 
various diagnoses, are prohibited.  See 38 C.F.R. § 4.14.  In 
this case, the Board finds no evidence of recurrent 
subluxation or lateral instability to the knees which would 
warrant consideration of a higher or separate rating under 
Diagnostic Code 5257.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign higher 
ratings.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claims for ratings in excess of 20 percent.



ORDER

Entitlement to a rating in excess of 20 percent for left knee 
degenerative joint disease with patellofemoral pain syndrome 
is denied.

Entitlement to a rating in excess of 20 percent for right 
knee degenerative joint disease with patellofemoral pain 
syndrome is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

